Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (as amended, modified or supplemented from time to time, this “Agreement”) is made and entered into as of July 11, 2008, by and between Rapid Link, Incorporated, a Delaware corporation (the “Company”), and Valens U.S. SPV I, LLC (the “Investor”). This Agreement is made pursuant to the Security Agreement, dated as of the date hereof, by and between the Agent, the Lenders, the Company, the Eligible Subsidiaries from time to time party thereto (as amended, modified or supplemented from time to time, the “Security Agreement”) and pursuant to the Warrants referred to therein. The Company and the Investor hereby agree as follows: 1.
